FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            July 12, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 18-6057
                                                   (D.C. No. 5:17-CR-00120-R-1)
RONNIE ALVIN KENNON,                                       (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, KELLY, and MORITZ, Circuit Judges.
                  _________________________________

      Ronnie Alvin Kennon was charged in a six-count indictment with drug

trafficking and firearm offenses. He entered into a plea agreement and pleaded guilty

to Count 1 of the Indictment, charging him with distribution of methamphetamine.

The government dismissed the remaining counts. Mr. Kennon was sentenced to

240 months’ incarceration—well below the advisory guideline range of 360 to 480

months. Although his plea agreement contained a waiver of his right to appeal his

sentence, he filed a notice of appeal.

      The government then filed a motion to enforce the appeal waiver in the plea

agreement pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004)

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(en banc) (per curiam). In response, Mr. Kennon’s counsel filed a motion to

withdraw and an Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967)

(authorizing counsel to request permission to withdraw where counsel examines case

and determines that appeal would be wholly frivolous). This court gave Mr. Kennon

an opportunity to file a pro se response to the motion to enforce. See id. The

deadline has passed and, to date, Mr. Kennon has not filed a response.

      Under Anders, we have reviewed the motion and the record and we conclude

that the requirements for enforcing the appeal waiver have been satisfied. See Hahn,
359 F.3d at 1325 (describing the factors this court considers when determining

whether to enforce a waiver of appellate rights). Accordingly, we grant the motion to

enforce the appeal waiver, grant counsel’s motion to withdraw, and dismiss the

appeal.


                                           Entered for the Court
                                           Per Curiam




                                          2